Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding claim 25 applicant fails to address the art rejection of claim 25.
Regarding 112 a rejections, claim applicant argues Claims 11, 12, 21-23 and 25 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §1 12(pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Applicant respectfully requests clarification with respect to any assertion that the inventors were not in possession of the claimed invention as the time the application as filed. 
FIG. 8, for example, which is set forth below, shows X and Y signals from sensing clusters are combined and that processing circuits 810, 812 can provide an output signal by performing "an arctangent function (such as a CORDIC function).

    PNG
    media_image1.png
    307
    520
    media_image1.png
    Greyscale


Regarding claims 11-12, 21-23 and 25, Applicant points to Fig. 8 as support for a circuit for calculating a rotational angle of the target and arctangent. (e.g. Cordic algorithm). Fig. 8, items 810 and 812 are indicated as processing circuits. Paragraph 45, of specification indicates that the processing circuits are generic analog and/or digital circuits. This lacks sufficient details because the circuit would indeed have to be analog or digital or a combination of both. In TC 2800, specifically the G01R area, Processing circuits are not art specific devices and therefore would not be well known to one of ordinary skill in the art because a processing circuit can be anything. In Fig. 8, the processing circuits are blank boxes, while the specification mentions the use of generic analog and/or digital components, the lack of identifying what the processing circuits 810 and 812 are or its reasonable equivalent, is indicative of insufficient detail. Applicant has not demonstrated possession because they have not reasonably explained what their processing circuit are and that a processing circuit itself is not a well-known device.  
The disclosure has an absence of details regarding how the inventor accomplishes a claimed function and thus gives rise to the rejection for lack of written description because applicant does not provide sufficient details of the processing circuit to reasonably demonstrate that the inventor has possession of the full scope (MPEP 2161.01(l) ) because such a device is not a well-known device, no evidence on the record establishes that it is a well-known device,  applicant does not provide any reasonably details to establish what the processing circuit is and how it functions.  Whether one of ordinary skill in the art “could” devise a way to accomplish the function would not be relevant.  

Applicant notes that arctangent is a simple trigonometric function. The CORDIC function refers to (COordinate Rotation DIgital Computer), also known as Volder's algorithm. The use of these functions to output an angle from sine and cosine signals is ubiquitous in the field of angle sensors. Applicant submits these are basic and well-known circuits, algorithms, software routines, etc. It cannot reasonably be maintained that the inventors did not have possession of the invention.
The specification does not provide sufficient detail as to how the CORDIC algorithm is implemented because as stated before the processing circuits 810 and 812 are just a blank boxes with analog and/or digital components. Applicant has not provided sufficient detail in the specification as filed showing possession of the full scope of the invention and has not disclosed adequate detail of a computer and software as required. (MPEP 2161.01(l) ) . Evaluation of whether the inventor provided sufficient detail in the specification as filed (as it would be understood by one of ordinary skill in the art) to show that he/she had possession of the full scope of the claimed invention. Again, Applicant’s specification indicates the processing circuits as generic components. Processing circuits are not well known devices. 
An absence of details in the disclosure regarding how the inventor accomplishes a claimed function would give rise to a rejection for lack of written description
There is no contesting of the CORDIC algorithm and arctangent functions as being known. Because whether one of ordinary skill in the art could devise a way to accomplish the function is not relevant to the issue of whether the inventor has shown possession of the claimed invention. Examiner is contesting how they are implemented to accomplish the claim limitations because processing circuits are not well known in the art and the disclosure does not disclose what the processing circuit is, how it is implemented to accomplish the claimed limitations.
Examiner suggests microprocessors programmed with CORDIC algorithm.

Claim Objections
Claim  13 objected to because of the following informalities:  
Regarding claim 13, line 4, it appears that “ wherein the sensing clusters each comprise”  should be removed. It appears to be redundant.
Claims 14-20 and 23 are objected for being dependent on base claim.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 23 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 12, line 1, applicant claims a processing circuit.
Regarding claims 21, lines 1-2, applicant claims a processing circuit.
Regarding claims 22 and 23, lines 1-2, applicant claims a processing circuit.

Regarding claim 25, line 7 applicant claims means for detecting a rotational position of a magnetic target which is interpreted as processing circuits.

The disclosure is devoid of any structure that performs the function in the claims. The disclosure merely mentions processing circuits “that may include” (analog and or digital circuits in par. 45) While applicant discloses that the processing circuit may include analog and/or digital circuits, applicant does not reasonably explain what these circuits are or provide any example of such a circuit.  The applicant does not reasonably disclose a sufficient structure for a processing circuit that is capable of calculating or detecting the rotational position of the magnetic target.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 25, line 7, claim limitation “means for detecting a rotational positon of a magnetic target” which is interpreted as processing circuit invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The applicant’s claim features lacks 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the 

Allowable Subject Matter
Claims 1-3, 6-8,12, 26 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                               Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441.  The examiner can normally be reached on M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858